                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

KERRY J. OWENS, JR.,

        Plaintiff,
                                                  Case No. 19-cv-893-jdp
   v.

SANDRA MCARDLE AND
SGT. MATTI,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                              1/28/2020
        Peter Oppeneer, Clerk of Court                     Date
